Exhibit 99.1 Source: Playlogic Entertainment, Inc PRESS RELEASE Playlogic Entertainment, Inc. Holds Annual Shareholders Meeting Past performance and future developments give Playlogic prime placement for a bright future (Amsterdam, The Netherlands) Today, June 21, 2007 – Playlogic Entertainment, Inc. (OTCBB: PLGC), Dutch-based Game Publisher, is holding its annual Meeting of Shareholders in Amsterdam for re-election of the board of directors and to report the past year’s performance, current developments and general outlook for this year. A full-year financial outlook will be given during the meeting. In Q1 2007, net revenues have climbed to $3.5 million from $2.7 million for Q1 2006, an increase of 30%.Gross profit was $2.4 million which is an increase of 140% compared to $1.0 million for the same period in 2006. For the full year 2007, the Company expects net revenues to climb between $15 million and $25 million, an increase of 200 to 400% from FY 2006 and gross profit could be up to $7 to $11 million this year for an increase of 450% to 800% compared to 2006. The company emphasizes that actuals may vary significantly on a quarter by quarter basis subject to revenue recognition criteria under US GAAP. Playlogic also announced that it expects to close the remaining amount of $10 million private placement previously announced. The meeting will be covering HR developments, the addition of two new internal Senior Producers, a Lead Tester and a Products Support Services Manager. The addition of personnel will help to streamline production and improve after-sales support. As an overview, Playlogic will give a summary of the 2007/2008 publishing line up with titles Xyanide Resurrection (PSP) and Evil Days Of Luckless John (PC) being released in Q2 2007; Xyanide Resurrection (PS2), Obscure II (PC, PS2) and Officers (PC) to be release in Q3 2007; Age Of Pirates: Captain Blood (PC, Xbox360) and Obscure II (Wii) scheduled to be release in Q4 2007, and Aggression: Europe scheduled for Q1 of 2008. Playlogic also plans for additions to its Game Portfolio, such as RedBull BC One for Nintendo DS, Infernal 2 for Xbox360, PC and PlayStation 3, and an Age of Pirates sequel for PC – both expanding its branded portfolio and expanding to Next Generation consoles. The company has also signed a worldwide 5 year license on all platformsof the popular animated series
